Alicia Racanelli, CSR
                             Official Court Reporter
                             201st Judicial District Court
                             Room 327
                             1000 Guadalupe Street
                             Austin, Texas 78701

                             Phone: (512) 854-4028
                             Fax: (512) 854-2268




                                                 November 17, 2016

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re: Court of Appeals No. 03-16-00711-CV
    Trial Court Cause No. D-1-GN-15-000379

Style: Saltworks Ventures, Inc., d/b/a Bruegger’s Bagels
       vs.
       Residences at the Spoke, LLC & Transwestern Development Company, LLC

Dear Mr. Kyle,

I respectfully request a thirty-day extension on this appeal. The record is due on November 17,
2016. Due to court records, appellate records, and my time in court, I will be unable to file the
appeal on the date it is due.

Thank you in advance for your consideration in this matter. Please contact me if you have any
questions. My e-mail address is alicia.racanelli@traviscountytx.gov.

                                                 Very truly yours,

                                                 /s/ Alicia Racanelli

                                                 Alicia Racanelli
                                                 Official Court Reporter